Kruse, J. (concurring):
I concur in the result.
The record contains the certificate of the trial judge to the effect that the case contains all of the evidence, but I do not find in the *472record;-the ordinance referred to in the decision or- any other ordinances. Ror is there any evidence to sustain the. finding that, the artificial wooden walk had become so dilapidated and worn as- to make it necessary to replace.-.it; with some- suitable .material. other than wood. In fact, I find no evidence that the walk was- out of repair save such as may.be inferred from the-fact that, notice-was given to the owner to repair it.
I do not think that in order to charge tlie owner with the expense-of; repairs made ; by a city to a sidewalk -the same ..material; must' always be-used in making the repairs as was used in the-original walkj'buit 'I ana. unable--.to-see why - it was..-necessary. toyb.uild.;a».cqiicrete-walk seventeen*:and one-half feet wide to repair the-walk, and besides khe assessment, is not made. for. repairing -the- -walk;
Possibly the owner may be liable for such .part of the-expense as was-reasonably necessary to. put the walk in proper repair, although more was. done than was necessary, for that purpose-. But that quests -not here since: the assessment is not for repairs -of walk,- but. for the construction of sidewalks ;as is indicated by the assessment, roll.
Judgment reversed and new trial ordered, with costs to appellant to abide event.